TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-07-00517-CV
                                      NO. 03-07-00518-CV



                                     Walter Hall, Appellant

                                                v.

     U.S. National Association, as Trustee on behalf of the Holders of the Asset Backed
       Pass-Through Certificates, Series NC 2005-HE4, by its Attorney-in-Fact and
                 Servicer-in-Fact, Select Portfolio Servicing, Inc., Appellee


             FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
                      NOS. C-1-CV-07-008263 & C-1-CV-07-008482
                 HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               On September 7, 2007, this Court filed appellant’s notices of appeal and affidavits

of indigence in these two causes. On January 29, 2008, after reviewing the clerk’s records filed in

both causes, we consolidated the causes for consideration, setting March 10, 2008 as the deadline

for appellant’s brief. On April 22, 2008, we sent appellant notice that his brief was overdue and

informed him that the appeal would be dismissed for want of prosecution unless a motion

for extension of time was filed by May 7, 2008. To date, appellant has not responded to our

communications or filed his brief in this cause. We therefore dismiss the appeal for want of

prosecution. Tex. R. App. P. 42.3(b).
                                           __________________________________________

                                           David Puryear, Justice

Before Justices Patterson, Puryear and Henson

Dismissed for Want of Prosecution

Filed: June 27, 2008




                                                2